Exhibit 10.2

 

STOCK SECURITY AGREEMENT

 

THIS STOCK SECURITY AGREEMENT (this “Security Agreement”) is made as of
August 11, 2008, by and between (i) UNITED BANK, a Virginia banking corporation,
having offices at 2071 Chain Bridge Road, Vienna, Virginia  22182 (the
“Lender”), and (ii) EAGLE BANCORP, INC., a Maryland corporation, having a
mailing address of 7815 Woodmont Avenue, Bethesda, Maryland  20814 (the
“Pledgor” or the “Borrower”).

 

WITNESSETH:

 


(B)         DEFINITIONS. ALL CAPITALIZED TERMS USED BUT NOT OTHERWISE DEFINED
HEREIN SHALL HAVE THE MEANINGS ATTRIBUTED TO SUCH TERMS IN THAT CERTAIN LOAN
AGREEMENT DATED THE DATE HEREOF (AS THE SAME MAY BE MODIFIED OR AMENDED FROM
TIME TO TIME, THE “LOAN AGREEMENT”), BY AND BETWEEN THE LENDER AND THE BORROWER.


 


(C)          GRANT OF SECURITY.   TO SECURE (I) THE OBLIGATIONS (AS DEFINED IN
THE LOAN AGREEMENT), AND THE PAYMENT AND PERFORMANCE OF THE OTHER OBLIGATIONS OF
THE BORROWER WITH RESPECT TO A CERTAIN LOAN AND OTHER FINANCIAL ACCOMMODATIONS
(COLLECTIVELY, THE “LOAN”) MADE TO THE BORROWER BY THE LENDER PURSUANT TO THE
LOAN AGREEMENT IN THE ORIGINAL MAXIMUM PRINCIPAL AMOUNT OF TWENTY MILLION AND
NO/100 DOLLAR ($20,000,000.00), INCLUDING ALL INTEREST, FEES AND OTHER CHARGES
PAYABLE IN CONNECTION WITH THE LOAN, WHICH LOAN IS EVIDENCED BY THE NOTE IN THE
MAXIMUM PRINCIPAL AMOUNT OF TWENTY MILLION AND NO/100 DOLLARS ($20,000,000.00);
AND (II) ANY OTHER INDEBTEDNESS OR LIABILITY OF THE BORROWER TO THE LENDER
WHETHER DIRECT OR INDIRECT, JOINT, SEVERAL OR JOINT AND SEVERAL, ABSOLUTE OR
CONTINGENT, DUE OR TO BECOME DUE OR NOW EXISTING OR HEREAFTER CREATED OR
ARISING, INCLUDING WITHOUT LIMITATION ALL FUTURE ADVANCES OR LOANS WHICH MAY BE
MADE BY ANY LENDER IN CONNECTION WITH THE LOAN OR OTHERWISE (ALL OF THE
FOREGOING BEING HEREIN COLLECTIVELY REFERRED TO AS THE “OBLIGATIONS”), PLEDGOR
HEREBY GRANTS AND CONVEYS TO THE LENDER A SECURITY INTEREST IN THE PROPERTY
DESCRIBED IN SCHEDULE A HERETO, TOGETHER WITH ALL PROCEEDS THEREOF (THE
“COLLATERAL”).


 


(D)         LIEN PRIORITY.  AS A RESULT OF THE FOREGOING GRANT BY PLEDGOR TO THE
LENDER OF A SECURITY INTEREST IN THE COLLATERAL, THE LENDER SHALL HAVE A FIRST
LIEN SECURITY INTEREST IN THE COLLATERAL, FREE AND CLEAR OF ANY AND ALL LIENS,
SECURITY INTERESTS, CLAIMS, CHARGES AND OTHER ENCUMBRANCES WHATSOEVER.


 


(E)          REPRESENTATIONS AND WARRANTIES.  PLEDGOR HEREBY REPRESENTS AND
WARRANTS AS FOLLOWS:


 


(I)    THAT PLEDGOR IS THE OWNER AND HOLDER OF THE NUMBER OF SHARES LISTED ON
SCHEDULE A HERETO OF THE ISSUED AND OUTSTANDING COMMON STOCK OF EACH OF THE
COMPANIES LISTED ON SCHEDULE A HERETO (COLLECTIVELY, THE “COMPANIES”), AND SUCH
SHARES REPRESENT THE PERCENTAGE OF ISSUED AND OUTSTANDING CAPITAL STOCK OF SUCH
COMPANIES SHOWN ON SCHEDULE A HERETO;


 


(II)   THAT THE COLLATERAL IS LEGALLY AND EQUITABLY OWNED BY PLEDGOR FREE AND
CLEAR OF ANY AND ALL LIENS, SECURITY INTERESTS, CLAIMS, CHARGES AND OTHER
ENCUMBRANCES WHATSOEVER;


 


(III)  THAT ALL OF THE COLLATERAL HAS BEEN DULY AUTHORIZED AND VALIDLY ISSUED
AND IS FULLY PAID AND NONASSESSABLE;


 


(IV)  THAT THIS SECURITY AGREEMENT CONSTITUTES A VALID SECURITY INTEREST IN THE
COLLATERAL, SECURING THE OBLIGATIONS FOR THE BENEFIT OF THE LENDER, THAT ALL OF
THE COLLATERAL (TO THE EXTENT CERTIFICATED) HAS BEEN DELIVERED TO THE LENDER,
TOGETHER WITH APPROPRIATE STOCK POWERS, AND THAT THE LENDER’S POSSESSION OF THE
COLLATERAL (TO THE EXTENT CERTIFICATED) ESTABLISHES A PERFECTED FIRST PRIORITY
LIEN ON AND SECURITY INTEREST IN THE COLLATERAL;


 


(V)   THAT PLEDGOR HAS THE RIGHT TO VOTE, PLEDGE AND GRANT A SECURITY INTEREST
IN THE COLLATERAL, AS PROVIDED BY THIS SECURITY AGREEMENT; AND


 


1

--------------------------------------------------------------------------------



 


(VI)  THAT EACH OF THE FOREGOING REPRESENTATIONS AND WARRANTIES SHALL BE DEEMED
REMADE AND REDATED AS OF THE DATE OF EACH ADVANCE MADE PURSUANT TO THE LOAN
AGREEMENT.


 


(F)          COVENANTS.  SO LONG AS ANY OF THE OBLIGATIONS REMAIN UNPAID OR ANY
LENDER HAS ANY OBLIGATION TO MAKE ADVANCES UNDER THE LOAN, PLEDGOR COVENANTS AND
AGREES THAT IT WILL:


 


(I)    PAY AND PERFORM ALL OF THE OBLIGATIONS ACCORDING TO THEIR TERMS;


 


(II)   DEFEND ALL RIGHT AND TITLE TO THE COLLATERAL AGAINST ANY AND ALL CLAIMS
AND DEMANDS WHATSOEVER;


 


(III)  UPON THE REASONABLE REQUEST OF THE LENDER DO THE FOLLOWING: FURNISH
FURTHER ASSURANCE OF TITLE, EXECUTE ANY WRITTEN AGREEMENT AND DO ALL OTHER ACTS
NECESSARY TO EFFECTUATE THE INTENT, PURPOSES AND PROVISIONS OF THIS SECURITY
AGREEMENT, EXECUTE ANY INSTRUMENT OR STATEMENT REQUIRED BY LAW OR OTHERWISE IN
ORDER TO PERFECT, CONTINUE OR TERMINATE THE SECURITY INTEREST OF THE LENDER IN
THE COLLATERAL AND PAY ALL FILING OR OTHER COSTS INCURRED IN CONNECTION
THEREWITH;


 


(IV)  UNLESS OTHERWISE REQUIRED BY THE LENDER, RETAIN LEGAL AND BENEFICIAL
OWNERSHIP OF THE COLLATERAL AND NOT SELL, EXCHANGE, ASSIGN, LOAN, DELIVER,
MORTGAGE OR OTHERWISE ENCUMBER OR DISPOSE OF THE COLLATERAL OR ANY PORTION
THEREOF WITHOUT THE LENDER’S PRIOR WRITTEN CONSENT;


 


(V)   KEEP THE COLLATERAL FREE AND CLEAR OF ALL LIENS, CHARGES, ENCUMBRANCES,
RESTRICTIONS ON TRANSFER, TAXES AND ASSESSMENTS AND PAY WHEN DUE ALL TAXES,
PAYMENTS AND/OR ASSESSMENTS IN ANY WAY RELATING TO THE COLLATERAL OR ANY PART
THEREOF, EXCEPT TO THE EXTENT THE VALIDITY OR AMOUNT THEREOF IS BEING CONTESTED
IN GOOD FAITH BY APPROPRIATE PROCEEDINGS AND THE NON-PAYMENT THEREOF DURING THE
PENDENCY OF SUCH PROCEEDING(S) WILL NOT ADVERSELY AFFECT THE LENDER’S SECURITY
INTEREST IN THE COLLATERAL OR THE PRIORITY THEREOF;


 


(VI)  KEEP AND MAINTAIN SATISFACTORY, COMPLETE AND CURRENT RECORDS OF THE
COLLATERAL.  UPON REQUEST OF THE LENDER, PLEDGOR WILL PROVIDE THE LENDER WITH
WRITTEN REPORTS OF THE STATUS OF THE COLLATERAL, OR ANY PART THEREOF, AS OF THE
PERIOD SPECIFIED, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE LENDER;
AND


 


(VII) COMPLY WITH ALL FEDERAL, STATE AND LOCAL LAWS AND REGULATIONS APPLICABLE
TO THE COLLATERAL, WHETHER NOW IN EFFECT OR HEREAFTER ENACTED, AND UPON REQUEST
OF THE LENDER, FURNISH TO THE LENDER EVIDENCE OF SUCH COMPLIANCE THEREWITH.


 


(G)         EVENTS OF DEFAULT.  FOR PURPOSES OF THIS SECURITY AGREEMENT, EACH OF
THE FOLLOWING SHALL CONSTITUTE AN “EVENT OF DEFAULT” HEREUNDER:


 


(I)    AN EVENT OF DEFAULT UNDER THE LOAN AGREEMENT; OR


 


(II)   IF ANY REPRESENTATION OR WARRANTY MADE OR GIVEN BY PLEDGOR IN CONNECTION
WITH THIS SECURITY AGREEMENT SHALL PROVE TO HAVE BEEN INCORRECT OR MISLEADING OR
BREACHED IN ANY MATERIAL RESPECT ON OR AS OF THE DATE WHEN MADE OR REMADE; OR


 


(III)  IF PLEDGOR FAILS TO OBSERVE OR PERFORM ANY OF THE COVENANTS AND
AGREEMENTS SET FORTH IN THIS SECURITY AGREEMENT (OTHER THAN THOSE COVENANTS
SPECIFICALLY ADDRESSED IN THE LOAN AGREEMENT), AND SUCH FAILURE CONTINUES
UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS AFTER WRITTEN NOTICE TO THE PLEDGOR;
OR


 


(IV)  IF ALL OR ANY PART OF THE COLLATERAL IS SUBJECT TO LEVY OF EXECUTION OR
OTHER JUDICIAL PROCESS.


 


(H)         REMEDIES UPON DEFAULT.  UPON THE OCCURRENCE AND DURING THE
CONTINUATION OF AN EVENT OF DEFAULT AND AT THE OPTION OF THE LENDER:


 


2

--------------------------------------------------------------------------------



 


(I)    THE LENDER SHALL HAVE ALL OF THE RIGHTS, REMEDIES AND PRIVILEGES WITH
RESPECT TO REPOSSESSION, RETENTION AND SALE OF THE COLLATERAL AND DISPOSITION OF
THE PROCEEDS THEREOF AS ARE ACCORDED TO THE LENDER BY THE APPLICABLE SECTIONS OF
THE UCC AND OTHER APPLICABLE LAW.


 


(II)   WITHOUT LIMITING THE SCOPE OF THE FOREGOING CLAUSE (A), IT IS EXPRESSLY
UNDERSTOOD AND AGREED THAT:


 

A.     THE LENDER SHALL HAVE THE RIGHT TO SELL, RESELL, ASSIGN, AND DELIVER ALL
OR ANY OF THE COLLATERAL AT ANY EXCHANGE OR BROKER’S BOARD OR AT PUBLIC OR
PRIVATE SALE.  THE LENDER AGREES THAT UNLESS THE COLLATERAL IS PERISHABLE OR
THREATENS TO DECLINE SPEEDILY IN VALUE OR IS OF A TYPE CUSTOMARILY SOLD ON A
RECOGNIZED MARKET, THE LENDER WILL GIVE PLEDGOR AT LEAST  TEN (10) DAYS’ PRIOR
WRITTEN NOTICE BY REGISTERED OR CERTIFIED MAIL (AT THE ADDRESS OF PLEDGOR SET
FORTH ABOVE) OF THE TIME AND PLACE OF ANY PUBLIC SALE OF THE COLLATERAL OR THE
TIME AFTER WHICH ANY PRIVATE SALE OR ANY OTHER INTENDED DISPOSITION OF THE
COLLATERAL IS TO BE MADE.  ANY SUCH NOTICE SHALL BE DEEMED TO MEET ANY
REQUIREMENT HEREUNDER OR UNDER ANY APPLICABLE LAW (INCLUDING THE UCC) THAT
REASONABLE NOTIFICATION BE GIVEN OF THE TIME AND PLACE OF SUCH SALE OR OTHER
DISPOSITION.  SUCH NOTICE MAY BE GIVEN WITHOUT ANY DEMAND FOR PERFORMANCE OR
OTHER DEMAND, ALL SUCH DEMANDS BEING HEREBY EXPRESSLY WAIVED BY PLEDGOR.  ALL
SALES OF THE COLLATERAL SHALL BE AT SUCH PRICE OR PRICES AS THE LENDER SHALL
DEEM BEST AND EITHER FOR CASH, ON CREDIT OR FOR FUTURE DELIVERY (WITHOUT
ASSUMING ANY RESPONSIBILITY FOR CREDIT RISK);

 

B.     AT ANY SUCH SALE OR SALES, THE LENDER OR ANY AFFILIATE, DESIGNEE OR AGENT
OF THE LENDER MAY PURCHASE ANY OR ALL OF THE COLLATERAL UPON SUCH TERMS AS SUCH
PURCHASER MAY DEEM BEST, AND THE COLLATERAL SO PURCHASED SHALL BE HELD BY THE
PURCHASER ABSOLUTELY FREE FROM ANY AND ALL CLAIMS OR RIGHTS OF PLEDGOR OF EVERY
KIND AND NATURE WHATSOEVER, INCLUDING, WITHOUT LIMITATION, ANY EQUITY OF
REDEMPTION OR SIMILAR RIGHTS, ALL SUCH EQUITY OF REDEMPTION AND SIMILAR RIGHTS
BEING HEREBY EXPRESSLY WAIVED AND RELEASED BY PLEDGOR.  THE PROCEEDS OF THE SALE
OF ANY COLLATERAL, TOGETHER WITH ANY OTHER ADDITIONAL COLLATERAL SECURITY AT THE
TIME RECEIVED AND HELD HEREUNDER, SHALL BE RECEIVED AND APPLIED: FIRST, TO THE
PAYMENT OF ALL COSTS AND EXPENSES OF SALE, INCLUDING REASONABLE ATTORNEYS’ FEES;
SECOND, TO THE PAYMENT OF THE OBLIGATIONS, IN SUCH ORDER OF PRIORITY AS THE
LENDER SHALL DETERMINE; AND THIRD, ANY REMAINING PROCEEDS SHALL BE PAID TO
PLEDGOR, UNLESS OTHERWISE PROVIDED BY LAW OR DIRECTED BY A COURT OF COMPETENT
JURISDICTION;

 

C.     PLEDGOR RECOGNIZES THAT THE LENDER MAY BE UNABLE TO EFFECT A PUBLIC SALE
OF ALL OR ANY PART OF THE COLLATERAL BY REASON OF CERTAIN PROHIBITIONS CONTAINED
IN THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR OTHER
APPLICABLE LAWS, RULES OR REGULATIONS, BUT MAY BE COMPELLED TO RESORT TO ONE OR
MORE PRIVATE SALES TO A RESTRICTED GROUP OF PURCHASERS WHO WILL, AMONG OTHER
THINGS, BE OBLIGED TO AGREE TO ACQUIRE THE COLLATERAL OR ANY PART THEREOF FOR
THEIR OWN ACCOUNT, FOR INVESTMENT AND NOT WITH A VIEW TO THE DISTRIBUTION OR
RESALE THEREOF.  PLEDGOR AGREES THAT PRIVATE SALES SO MADE MAY BE AT PRICES AND
ON TERMS LESS FAVORABLE THAN IF THE COLLATERAL WERE SOLD AT PUBLIC SALES, AND
THAT THE LENDER HAS NO OBLIGATION TO DELAY THE SALE OF ANY COLLATERAL FOR THE
PERIOD OF TIME NECESSARY TO PERMIT THE COLLATERAL TO BE REGISTERED FOR PUBLIC
SALE UNDER THE SECURITIES ACT OR ANY OTHER APPLICABLE LAW, RULE OR REGULATION. 
PLEDGOR AGREES THAT PRIVATE SALES MADE UNDER THE FOREGOING CIRCUMSTANCES SHALL
BE DEEMED TO HAVE BEEN MADE IN A COMMERCIALLY REASONABLE MANNER; AND

 

D.     PLEDGOR SHALL REMAIN LIABLE FOR ANY DEFICIENCY RESULTING FROM ANY SALE OF
THE COLLATERAL, OR ANY PART THEREOF, AND SHALL PAY ANY SUCH DEFICIENCY FORTHWITH
ON DEMAND.

 


(III)  WITHOUT LIMITING ANY OF THE RIGHTS GRANTED TO THE LENDER ELSEWHERE IN
THIS SECURITY AGREEMENT, UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT, THE LENDER SHALL BE ENTITLED TO (I) EXERCISE THE VOTING POWER
APPURTENANT TO THE COLLATERAL, (II) RECEIVE AND RETAIN AS COLLATERAL SECURITY
FOR THE OBLIGATIONS ANY AND ALL DIVIDENDS OR OTHER DISTRIBUTIONS AT ANY TIME OR
FROM TIME TO TIME DECLARED OR MADE UPON ANY OF THE COLLATERAL (ALL CASH
DIVIDENDS OR OTHER DISTRIBUTIONS PAYABLE IN RESPECT OF THE COLLATERAL WHICH ARE
RECEIVED BY PLEDGOR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT SHALL BE PAID
DIRECTLY TO THE LENDER AND, IF RECEIVED BY PLEDGOR, SHALL BE RECEIVED IN TRUST
FOR THE BENEFIT OF THE LENDER, SHALL BE SEGREGATED FROM OTHER FUNDS OF PLEDGOR
AND SHALL BE IMMEDIATELY PAID OVER TO THE LENDER AS COLLATERAL IN THE SAME FORM
AS RECEIVED, WITH ANY NECESSARY ENDORSEMENTS), AND (III) EXERCISE ANY AND ALL
RIGHTS OF PAYMENT, CONVERSION, EXCHANGE, SUBSCRIPTION OR OTHER RIGHTS,
PRIVILEGES OR OPTIONS APPURTENANT TO THE COLLATERAL, AS IF THE LENDER WERE THE
ABSOLUTE OWNER THEREOF, INCLUDING WITHOUT LIMITATION THE RIGHT TO EXCHANGE, AT
ITS DISCRETION, ANY AND ALL OF THE COLLATERAL UPON THE MERGER, CONSOLIDATION,
REORGANIZATION,


 


3

--------------------------------------------------------------------------------



 


RECAPITALIZATION OR OTHER READJUSTMENT OF PLEDGOR.  UPON THE EXERCISE OF ANY
SUCH RIGHT, PRIVILEGE OR OPTION PERTAINING TO THE COLLATERAL, AND IN CONNECTION
THEREWITH, THE LENDER MAY DELIVER AND DEPOSIT ANY OR ALL OF THE COLLATERAL WITH
ANY COMMITTEE, DEPOSITARY, TRANSFER AGENT, REGISTRAR OR OTHER DESIGNATED AGENCY
UPON SUCH TERMS AND CONDITIONS AS THE LENDER MAY DETERMINE, ALL WITHOUT
LIABILITY, EXCEPT TO ACCOUNT FOR PROPERTY ACTUALLY RECEIVED, BUT THE LENDER
SHALL NOT HAVE ANY DUTY TO EXERCISE ANY OF THE AFORESAID RIGHTS, PRIVILEGES OR
OPTIONS AND SHALL NOT BE RESPONSIBLE FOR ANY FAILURE TO DO SO OR DELAY IN SO
DOING.


 


(IV)  THE LENDER MAY CAUSE ALL OR ANY OF THE COLLATERAL TO BE TRANSFERRED INTO
ITS NAME OR INTO THE NAME OF ITS NOMINEE OR NOMINEES; PROVIDED, HOWEVER, THAT SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, PLEDGOR SHALL BE
ENTITLED TO EXERCISE AS IT SHALL THINK FIT, BUT IN A MANNER NOT INCONSISTENT
WITH THE TERMS OF THIS SECURITY AGREEMENT, THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENT OR THE OBLIGATIONS, THE VOTING POWER APPURTENANT TO THE COLLATERAL, AND
TO RECEIVE CASH DIVIDENDS PAID TO PLEDGOR (SUBJECT TO ANY APPLICABLE
PROHIBITIONS IN THE LOAN DOCUMENTS).


 


(I)    OTHER RIGHTS OF THE LENDER.


 


(I)    NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, IF UPON ANY
DISSOLUTION, WINDING UP, LIQUIDATION OR REORGANIZATION OF PLEDGOR, WHETHER IN
BANKRUPTCY, INSOLVENCY OR RECEIVERSHIP PROCEEDINGS OR UPON AN ASSIGNMENT FOR THE
BENEFIT OF CREDITORS OR ANY OTHER MARSHALING OF THE ASSETS AND LIABILITIES OF
PLEDGOR, ANY SUM SHALL BE PAID OR ANY PROPERTY SHALL BE DISTRIBUTED UPON OR WITH
RESPECT TO ANY OF THE COLLATERAL, SUCH SUM SHALL BE PAID OR PROPERTY DISTRIBUTED
OVER TO THE LENDER, TO BE HELD BY THE LENDER OR APPLIED AGAINST THE OBLIGATIONS,
AS THE LENDER DETERMINES IN ITS SOLE DISCRETION.  SUBJECT TO SECTION 7 ABOVE, IN
CASE ANY STOCK DIVIDEND SHALL BE DECLARED ON ANY OF THE COLLATERAL, OR ANY SHARE
OF STOCK OR FRACTION THEREOF SHALL BE ISSUED PURSUANT TO ANY STOCK SPLIT
INVOLVING ANY OF THE COLLATERAL, OR ANY DISTRIBUTION OF CAPITAL SHALL BE MADE ON
ANY OF THE COLLATERAL, OR ANY PROPERTY SHALL BE DISTRIBUTED UPON OR WITH RESPECT
TO THE COLLATERAL PURSUANT TO RECAPITALIZATION OR RECLASSIFICATION OF THE
CAPITAL OF PLEDGOR, OR OTHERWISE, THE SHARES OR OTHER PROPERTY SO DISTRIBUTED
SHALL CONSTITUTE COLLATERAL AND BE DELIVERED IMMEDIATELY TO THE LENDER TO BE
HELD AS COLLATERAL SECURITY FOR THE OBLIGATIONS.


 


(II)   UPON THE OCCURRENCE AND DURING THE CONTINUATION OF AN EVENT OF DEFAULT ,
THE LENDER SHALL HAVE THE RIGHT, FOR AND IN THE NAME, PLACE AND STEAD OF
PLEDGOR, TO EXECUTE ENDORSEMENTS, ASSIGNMENTS AND OTHER INSTRUMENTS OF
CONVEYANCE OR TRANSFER WITH RESPECT TO ALL OR ANY OF THE COLLATERAL.


 


(J)    SECURITY INTEREST ABSOLUTE.  EXCEPT AS OTHERWISE PROVIDED HEREIN, ALL
RIGHTS OF THE LENDER AND SECURITY INTERESTS HEREUNDER, AND ALL OBLIGATIONS OF
PLEDGOR HEREUNDER, SHALL BE ABSOLUTE AND UNCONDITIONAL IRRESPECTIVE OF, AND
UNAFFECTED BY:


 


(I)    ANY LACK OF VALIDITY OR ENFORCEABILITY OF THE LOAN AGREEMENT OR ANY OTHER
LOAN DOCUMENT; OR


 


(II)   ANY CHANGE IN THE TIME, MANNER OR PLACE OF PAYMENT OF, OR IN ANY OTHER
TERM OF, ALL OR ANY OF THE OBLIGATIONS, OR ANY OTHER AMENDMENT OR WAIVER OF OR
ANY CONSENT TO ANY DEPARTURE FROM THE LOAN AGREEMENT AND/OR ANY OTHER LOAN
DOCUMENT; OR


 


(III)  ANY EXCHANGE, SURRENDER, RELEASE OR NON-PERFECTION OF ANY COLLATERAL FOR
ALL OR ANY OF THE OBLIGATIONS; OR


 


(IV)  ANY OTHER CIRCUMSTANCE WHICH MIGHT OTHERWISE CONSTITUTE A DEFENSE
AVAILABLE TO, OR A DISCHARGE OF, PLEDGOR IN RESPECT OF THE OBLIGATIONS OR THIS
SECURITY AGREEMENT.


 


(K)   GENERAL PROVISIONS.


 


(I)    EXCEPT AS OTHERWISE PROVIDED HEREIN, THE LENDER MAY EXERCISE ITS RIGHTS
WITH RESPECT TO THE COLLATERAL HELD HEREUNDER WITHOUT FIRST OR SIMULTANEOUSLY
RESORTING TO ANY OTHER COLLATERAL OR SOURCES OF REPAYMENT OR REIMBURSEMENT, AND
WITHOUT BEING OBLIGATED TO CONSIDER OR TAKE NOTICE OF ANY RIGHT OF CONTRIBUTION,
REIMBURSEMENT, SUBROGATION OR MARSHALING OF ASSETS WHICH PLEDGOR MAY HAVE OR
CLAIM TO HAVE AGAINST ANY PERSON OR


 


4

--------------------------------------------------------------------------------



 


PERSONS OR WITH RESPECT TO ANY OTHER COLLATERAL.  THE LENDER MAY RELEASE ANY AND
ALL OTHER COLLATERAL IT MAY NOW OR HEREAFTER HAVE TO SECURE REPAYMENT OF THE
OBLIGATIONS, ALL WITHOUT AFFECTING OR IMPAIRING ITS RIGHTS WITH RESPECT TO THE
COLLATERAL.  NO DELAY OR OMISSION ON THE PART OF THE LENDER IN EXERCISING ANY
RIGHT HEREUNDER SHALL OPERATE AS A WAIVER OF SUCH RIGHT OR ANY OTHER RIGHT UNDER
THIS SECURITY AGREEMENT.  A WAIVER ON ANY ONE OCCASION SHALL NOT BE CONSTRUED AS
A BAR TO OR WAIVER OF ANY RIGHT AND/OR REMEDY ON ANY FUTURE OCCASION.


 


(II)        IF PLEDGOR SHALL DEFAULT IN THE PERFORMANCE OF ANY PROVISION OF THIS
SECURITY AGREEMENT ON PLEDGOR’S PART TO BE PERFORMED, THE LENDER MAY PERFORM THE
SAME FOR PLEDGOR’S ACCOUNT AND ANY MONIES EXPENDED IN SO DOING SHALL BE
CHARGEABLE WITH INTEREST AT THE DEFAULT RATE SET FORTH IN THE NOTE AND ADDED TO
THE INDEBTEDNESS SECURED HEREBY.


 


(III)       IF IN CONNECTION WITH THE EXERCISE BY THE LENDER OF ANY POWER,
RIGHT, PROVISION OR REMEDY GRANTED PURSUANT TO THIS SECURITY AGREEMENT, OR IN
ORDER TO EFFECTUATE THE PURPOSES AND INTENT OF THIS SECURITY AGREEMENT, ANY
CONSENT, APPROVAL, REGISTRATION, FILING, QUALIFICATION OR AUTHORIZATION OF ANY
GOVERNMENTAL AUTHORITY IS REQUIRED, PLEDGOR WILL EXECUTE AND DELIVER ALL
APPLICATIONS, CERTIFICATES, INSTRUMENTS AND OTHER DOCUMENTS AND PAPERS THAT THE
LENDER MAY BE REQUIRED TO OBTAIN FOR SUCH GOVERNMENTAL CONSENT, APPROVAL,
REGISTRATION, FILING, QUALIFICATION OR AUTHORIZATION.


 


(IV)  THE RIGHTS AND POWERS GRANTED TO THE LENDER HEREUNDER ARE BEING GRANTED IN
ORDER TO PRESERVE AND PROTECT THE LENDER’S SECURITY INTEREST IN AND TO THE
COLLATERAL GRANTED HEREBY AND SHALL NOT BE INTERPRETED TO, AND SHALL NOT, IMPOSE
ANY DUTIES ON THE LENDER IN CONNECTION THEREWITH.


 


(V)        THE LENDER SHALL NOT HAVE ANY DUTY AS TO THE COLLECTION OR PROTECTION
OF THE COLLATERAL HELD HEREUNDER NOR OF ANY INCOME THEREON, NOR AS TO THE
PRESERVATION OF ANY RIGHTS PERTAINING THERETO, BEYOND THE SAFE CUSTODY OF THE
COLLATERAL.  THE LENDER SHALL BE DEEMED TO HAVE EXERCISED REASONABLE CARE IN THE
CUSTODY AND PRESERVATION OF THE COLLATERAL IF IT COMPLIES WITH PLEDGOR’S
REQUESTS IN SUCH REGARD MADE TO THE LENDER IN WRITING, BUT FAILURE TO COMPLY
WITH ANY SUCH REQUEST SHALL NOT IN AND OF ITSELF BE DEEMED A FAILURE TO EXERCISE
REASONABLE CARE IN SUCH CUSTODY AND PRESERVATION OF THE COLLATERAL.


 


(VI)       WITHOUT LIMITING THE APPLICABLE PROVISIONS OF THE LOAN AGREEMENT WITH
RESPECT TO THE OBLIGATION OF PLEDGOR TO REIMBURSE THE LENDER FOR ITS FEES AND
EXPENSES, UPON ENFORCEMENT OF THE LENDER’S RIGHTS HEREUNDER, THE LENDER’S
REASONABLE ATTORNEYS’ FEES AND THE REASONABLE LEGAL AND OTHER EXPENSES OF
PURSUING, SEARCHING FOR, RECEIVING, TAKING, KEEPING, STORING, ADVERTISING AND
SELLING THE COLLATERAL SHALL BE CHARGEABLE TO PLEDGOR.


 


(VII)      THE LENDER MAY ASSIGN ITS INTERESTS IN THIS SECURITY AGREEMENT IN
CONNECTION WITH ANY ASSIGNMENT OF SUCH PARTY’S INTEREST UNDER THE LOAN AGREEMENT
AND, IF ASSIGNED AND UPON NOTICE OF SUCH ASSIGNMENT TO PLEDGOR, THE ASSIGNEE
SHALL BE ENTITLED (TO THE SAME EXTENT AS THE LENDER) TO PERFORMANCE OF ALL OF
PLEDGOR’S OBLIGATIONS AND AGREEMENTS HEREUNDER, AND THE ASSIGNEE SHALL ALSO BE
ENTITLED (TO THE SAME EXTENT AS THE LENDER) TO ALL OF THE RIGHTS AND REMEDIES OF
THE LENDER HEREUNDER.  PLEDGOR WILL NOT ASSERT A CLAIM OR DEFENSE AGAINST THE
ASSIGNEE WHICH PLEDGOR MAY HAVE AGAINST THE LENDER.


 


(VIII)     WAIVER OF JURY TRIAL.  EACH PARTY HEREBY (A)  COVENANTS AND AGREES
NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE BY A JURY, AND (B) WAIVES ANY
RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR
HEREAFTER EXIST.   THIS WAIVER OF RIGHT TO TRIAL BY JURY IS SEPARATELY GIVEN BY
EACH PARTY, KNOWINGLY AND VOLUNTARILY, AND THIS WAIVER IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A JURY TRIAL
WOULD OTHERWISE ACCRUE.  EACH PARTY IS HEREBY AUTHORIZED AND REQUESTED TO SUBMIT
THIS SECURITY AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER
AND THE PARTIES HERETO, SO AS TO SERVE AS CONCLUSIVE EVIDENCE OF EACH OF THE
PARTIES’ HEREIN CONTAINED WAIVER OF THE RIGHT TO JURY TRIAL.  FURTHER, EACH
PARTY HEREBY CERTIFIES THAT NO REPRESENTATIVE OR AGENT OF THE OTHER PARTIES 
(INCLUDING THEIR LEGAL COUNSEL) HAS REPRESENTED, EXPRESSLY OR OTHERWISE, TO SUCH
PARTY THAT THE OTHER PARTIES WILL NOT SEEK TO ENFORCE THIS PROVISION WAIVING THE
RIGHT TO A TRIAL BY JURY.


 


(IX)        VENUE; SERVICE OF PROCESS.  ANY JUDICIAL PROCEEDING BROUGHT AGAINST
PLEDGOR WITH RESPECT TO THIS SECURITY AGREEMENT OR ANY OTHER LOAN DOCUMENT MAY
BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN FAIRFAX COUNTY, VIRGINIA,
AND BY EXECUTION AND DELIVERY OF THIS SECURITY AGREEMENT, PLEDGOR ACCEPTS FOR
ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND UNCONDITIONALLY, THE
NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURT, AND IRREVOCABLY AGREES TO BE
BOUND BY ANY JUDGMENT RENDERED BY SUCH COURT IN CONNECTION WITH THIS AGREEMENT. 
A COPY OF ANY PROCESS SERVED SHALL BE MAILED BY REGISTERED OR CERTIFIED MAIL TO
PLEDGOR AT THE ADDRESS TO WHICH NOTICES ARE TO BE ADDRESSED IN ACCORDANCE WITH
THIS SECURITY AGREEMENT, SUCH SERVICE


 


5

--------------------------------------------------------------------------------



 


BEING HEREBY ACKNOWLEDGED BY PLEDGOR TO BE EFFECTIVE AND BINDING ON IT IN EVERY
RESPECT.  PLEDGOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE
SUFFICIENT NOTICE.  NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE LENDER TO
BRING PROCEEDINGS AGAINST PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION.


 


(X)         THE TERMS, WARRANTIES AND AGREEMENTS CONTAINED IN THIS SECURITY
AGREEMENT SHALL BIND AND INURE TO THE BENEFIT OF THE PARTIES HERETO, AND THEIR
RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


(XI)        THIS SECURITY AGREEMENT MAY NOT BE CHANGED ORALLY, BUT MAY BE
CHANGED ONLY BY AN AGREEMENT IN WRITING SIGNED BY THE PARTIES AGAINST WHOM
ENFORCEMENT OF ANY WAIVER, CHANGE, MODIFICATION OR DISCHARGE IS SOUGHT.


 


(XII)       CAPTIONS ARE INSERTED ONLY AS A MATTER OF CONVENIENCE AND FOR
REFERENCE AND IN NO WAY DEFINE, LIMIT OR DESCRIBE THE SCOPE OF THIS SECURITY
AGREEMENT OR THE INTENT OF ANY PROVISION HEREOF.  THE GENDER AND NUMBER USED IN
THIS SECURITY AGREEMENT ARE USED AS REFERENCE TERMS ONLY AND SHALL APPLY WITH
THE SAME EFFECT WHETHER THE PARTIES ARE OF THE MASCULINE OR FEMININE GENDER,
CORPORATE OR OTHER FORM, AND THE SINGULAR SHALL LIKEWISE INCLUDE THE PLURAL.  IF
THERE SHALL BE MORE THAN ONE PLEDGOR, THEIR LIABILITY SHALL BE JOINT AND
SEVERAL.


 


(XIII)      ANY PROVISION IN THIS SECURITY AGREEMENT DECLARED INVALID UNDER ANY
LAW SHALL NOT INVALIDATE ANY OTHER PROVISION OF THIS SECURITY AGREEMENT.  THIS
SECURITY AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE COMMONWEALTH OF VIRGINIA, WITHOUT REGARD TO CONFLICTS OF LAWS
PROVISIONS.


 


(XIV)     THIS SECURITY AGREEMENT MAY BE EXECUTED IN ANY NUMBER OF COUNTERPARTS,
EACH OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TAKEN TOGETHER SHALL
BE DEEMED ONE AND THE SAME INSTRUMENT.


 


(XV)      NOTICES TO EITHER PARTY SHALL BE IN WRITING AND SHALL BE DELIVERED
PERSONALLY OR BY MAIL ADDRESSED TO THE PARTY AT THE ADDRESS AND IN THE MANNER
SET FORTH IN THE LOAN AGREEMENT OR AS OTHERWISE DESIGNATED IN WRITING.


 

IN WITNESS WHEREOF, the parties have respectively signed and sealed these
presents on the day and year first above written.

 

ATTEST:

 

Pledgor/Borrower:

 

 

 

 

 

EAGLE BANCORP, INC., a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

(SEAL)

 

 

Name:

 

 

Title:

 

 

 

 

 

LENDER:

 

 

 

 

 

UNITED BANK, a Virginia banking corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

6

--------------------------------------------------------------------------------


 

SCHEDULE A TO STOCK SECURITY AGREEMENT

 

All of the right, title and interest of Pledgor in and to all of the capital
stock of the companies listed below (collectively, the “Companies”), whether
common and/or preferred, and whether now or hereafter issued or outstanding, and
whether now or hereafter acquired by Pledgor, together with all voting or other
rights appurtenant thereto, including, but not limited to, the right to receive
all dividends and/or other distributions payable to Pledgor by virtue of
Pledgor’s ownership of such capital stock, and all proceeds thereof, additions
thereto and substitutions thereof.

 

Company

 

Number of Shares

 

Percentage

 

 

 

 

 

 

 

EagleBank, a Maryland banking corporation

 

46,250

 

100

%

 

7

--------------------------------------------------------------------------------